Exhibit 10.6

 



THE BOARD OF DIRECTORS

 

OF

 

SEEDO CORP.

  

The following is a true copy of the resolution duly adopted by the Board of
Directors of this Corporation at a special meeting, notice to this meeting
having been waived, held on this 15th day of October, 2019.

 

The Board of Directors which was present for this meeting & took active part
therein was:

 

Zohar Levy

Micha Maman

Jendayi Frazer

Pninat Yanay

  

WHEREAS there has been presented to and considered by this meeting a Motion to
enter into a certain Convertible Debenture, Securities Purchase Agreement and
ancillary agreements (collectively, the “Agreements”) with YA PN Ltd.;

 

NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference in the issue, that said
Loan Agreement is deemed to be in the financial interest of the company, and
pursuant to DGCL §141, the majority of Directors has RESOLVED:

 

To EXECUTE and said Agreement and shall executed the same.

 

Said Motion is hereby passed and the corporate books, records and the Secretary
shall file this Resolution in the corporate records

 



DATED: 15th October, 2019

          /s/ Zohar Levy    

Zohar Levy, Director, CEO

   

